Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           The application has been amended as follows:
           A replacement abstract appears below:
               A blade set assembly for a hair cutting appliance includes a stationary blade and a movable blade. The movable and stationary blades are arranged one on top the other and movable relative to each other. A guide unit is formed between the movable blade and the stationary blade, where the blades engage each other.  The guide unit includes longitudinally spaced, laterally extending guideways, each defined between a stationary blade guide surface and a movable blade guide surface that overlap each other. Rolling elements are arranged at the guideways between the guide surfaces. The guide surfaces have a height extension greater than a radius of the rolling elements such that the guide surfaces overlap in a vertical direction. The guide surfaces provide for coupling in a longitudinal direction between the blades such that 
           In the Claims:
           (1) In claim 1, lines 6, 8, 14 and 25, “another” has been changed to --other--.
           (2) In claim 1, line 13, after “surface”, --of the stationary blade-- has been added.
           (3) In claim 1, line 14, after “surface”, --of the movable blade, wherein the stationary blade guide surface and the movable blade guide surface-- has been added. 
          (4) In claim 1, line 14, “that” has been deleted.
          (5) In claim 6, lines 5-6, “at a frontal side, a rear side, a top side, and a bottom side” has been deleted.
          (6) In claim 12, lines 5, 7, 15 and 22, “another” has been changed to --other--.
          (7) In claim 12, line 14, after “surface”, --of the stationary blade-- has been added.
          (8) In claim 12, line 15, after “surface”, --of the movable blade, wherein the stationary blade guide surface and the movable blade guide surface-- has been added. 
          (9) In claim 12, line 15, “that” has been deleted.
          (10) In claim 13, line 1, after “wherein”, --each of-- has been added.
          (11) In claim 13, lines 1 and 2, “surface” has been changed to --surfaces--.
          (12) In claim 13, line 2, after “and” (first occurrence), --each of-- has been added.
          (13) In claim 17, line 3, “at a frontal side, a rear side, a top side, and a bottom side” has been deleted.
2.       Authorization for this examiner’s amendment was given in an interview with Mr. Nilay Choksi on November 1, 2021.
          
Point of Contact                                                                                                                                                                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.